Citation Nr: 0740362	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-polio 
syndrome.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip and both knees.


REPRESENTATION

Appellant represented by:	Joseph W. Washek, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In this decision, the RO 
determined that new and material evidence had not been 
submitted to reopen claims for entitlement to service 
connection for post-polio syndrome and degenerative joint 
disease of the right hip and both knees.

A hearing was held before a traveling Veterans Law Judge from 
the Board of Veterans' Appeals in September 2004.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  The Board 
reopened and remanded the case for additional development in 
December 2004.  An expert opinion was obtained from Veterans 
Health Administration (VHA) in May 2007.  This case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have post-polio syndrome.

2.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for DJD of the 
right hip and knees.

3.  DJD of the right hip and knees did not have its onset 
during service and is not related to any in-service disease 
or injury.  


CONCLUSIONS OF LAW

1.  Post-polio syndrome was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  DJD of the right hip and knees was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1132 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the regional 
office (RO).  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in April 2003 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information, including that in his possession, to the RO.  
Although the notice letter was not sent before the initial RO 
decision in this matter, this error was not prejudicial to 
the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of supplemental 
statements of the case issued in March 2004 and February 2006 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the veteran, in light of the Board's decision to deny the 
claims, there has been no prejudice to the veteran as a 
result of this omission.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports, a 
VHA medical opinion, and treatment records.  The veteran has 
been provided with the applicable law and regulations, and 
there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained.  

By letter dated in May 2005, the veteran was asked to provide 
sufficient information so that the physicians and facilities 
(including Drs. Weiner, Silver, and Chin) that treated his 
polio and its claimed residuals and his motorcycle accident 
injury in 1965 could be obtained, as well as copies the 
diagnostic testing (to include EMG) performed on the veteran 
in 2002 and a clarifying opinion from Dr. Silver.  The 
veteran did not respond.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  No additional development is warranted in this 
regard.

The Board further notes that the veteran was furnished with a 
copy of the VHA opinion that was obtained in June 2007 and 
given an opportunity to provide evidence and/or argument in 
response to this opinion.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for Post-Polio 
Syndrome and DJD of the Right Hip and Knees

Background

The service entrance examination of January 1966 does not 
include a medical history prepared by the veteran.  The 
examination report indicated that the veteran's lungs, lower 
extremities, and musculoskeletal system were normal.  
However, his neurological evaluation was found to be abnormal 
due to an area of decreased sensation to pin and prick 
laterally over the fifth toe and side of the left foot.  The 
physician appears to attribute this abnormality to a pre-
service motorcycle accident that occurred in July 1965.  The 
examiner noted that the veteran had also reported pre-service 
histories of asthma, shortness of breath, sugar in the urine, 
and an extensive allergic history.  The examiner commented 
that:

...he claims ailments not verified by 
the medical officer and has been 
advised to present documental 
evidence...to substantiate claims...

The veteran was found to be qualified for military service.  
The service medical records only document treatment for 
removal of a cyst on his neck and dental care.

In December 1967, the veteran was afforded a military 
separation examination.  He reported a prior medical history 
of mumps, tooth/gum problems, hay fever, and lameness.  The 
examining physician summarized this history as the usual 
childhood diseases with no sequelae, hay fever, and lameness 
in the left foot for the past four years.  The veteran's 
lungs, lower extremities, musculoskeletal, and neurologic 
evaluations were all reported to be normal.  The only defect 
noted was refractive error of the veteran's vision.

The Report of Discharge (DD Form 214) indicates that the 
veteran served in the 
U.S. Air Force as a fire control computer repairman.  The 
equivalent civilian occupation was listed as electrical 
repairman.

A VA outpatient record of December 1989 noted the veteran's 
symptoms of nausea, loss of appetite, weakness, and fever for 
a "few days."  A chest X-ray revealed a small infiltrate in 
the left base.  The diagnosis was pneumonia.  In March 1990, 
it was noted that the veteran's pulmonary symptoms had 
resolved and his chest X-ray was now clear.  However, 
etiology of his symptoms had not been determined.  The 
veteran reported a history of pulmonary polio at age 12 and 
significant "atopy" as a child.  He denied any history of 
asthma.  The impressions were questionable infectious 
process, questionable community acquired pneumonia with 
predominant gastrointestinal side effects versus irritable 
bowel disorder.  

In May 1995, VA saw the veteran for sharp pain and swelling 
in his right knee that had increased steadily over the past 
few months.  A radiologist interpreted X-rays of both knees 
to show no significant abnormality.  However, the examining 
physician noted evidence of minimal patellar spurs and 
degenerative joint disease.  The impression was degenerative 
joint disease with doubtful internal derangement.  In July 
1995, the veteran claimed that he had experienced swelling, 
buckling, and pain in his right knee that had begun three 
years before.  A magnetic resonance image (MRI) of August 
1995 noted a small amount of effusion, a tear and thinning of 
the medial meniscus, degenerative changes, and a small loose 
body within the joint.

During a VA orthopedic evaluation in December 1996, the 
veteran reported being involved in a motorcycle accident 30 
years ago.  He claimed that he had injured his knees and 
right hip in this accident.  The veteran noted that his had 
started to have pain in his knees five years ago, and now had 
right hip pain.  X-rays revealed moderate degenerative joint 
disease in the right hip.  The assessment was osteoarthritis 
of the right hip.  In January 1997, the veteran complained of 
right knee and right hip pain for the past six to seven 
years.  The assessment was osteoarthritis in the right knee 
and right hip.  The veteran was scheduled for a right knee 
arthroscopy.

The veteran underwent VA arthroscopy in February 1997.  The 
operative findings were medial degenerative joint disease.  

In September 1997, the veteran was afforded a VA orthopedic 
examination.  He asserted that he had suffered with polio in 
1955 and 1956 that had left him with post polio syndrome 
characterized by weakness in his legs.  He reported being 
involved in a motorcycle accident (in which he injured his 
right hip and knees) six months prior to being drafted.  He 
claimed that he was still convalescing from this accident 
when he was drafted into military service.  The veteran 
acknowledged that he had not sustained any injury during 
military service, but was exposed to rigorous training during 
his military service.  His right hip and knee pain was 
indicated to have begun ten years before.  The veteran 
reported that his arthroscopic surgery in February 1997 had 
satisfactorily relieved his right knee pain, but had left 
this knee unstable.  On examination, some limitation of 
motion was noted in the hip and knee joints.  Motor power and 
muscle strength in the lower extremities was normal.  The 
diagnoses were moderately severe degenerative joint disease 
of the right hip and right knee.

A VA general medical examination also provided in September 
1997 noted a reported history of polio as a child.  However, 
the veteran denied any residual peripheral motor deficits.  
He did claim that his polio residuals included delayed 
puberty, a decreased breathing capacity, and the fact he is 
shorter than the rest of his family.  He also reported a 
motorcycle accident thirty years before that led to 
superficial abrasions, foreign body entrapment, and damage to 
his right hip and both knees.  The diagnoses were arthritis 
of the hip and knees, and a history of polio as a child.

In December 1998, the veteran submitted a number of medical 
articles discussing the effects of polio.  These articles 
indicated that post polio syndrome affected prior victims of 
polio many years (20+) after the disease had apparently 
resolved.  The related symptoms included fatigue, weakness, 
respiratory problems, joint/muscle pain, and cold 
intolerance.  In the discussion of joint/muscle pain, it was 
noted that degenerative changes could result in the joints of 
the lower extremities due to weakness and changes in posture 
from the post polio syndrome.

The veteran submitted a letter from Julie K. Silver, M.D. 
dated in February 2002.  Dr. Silver noted the veteran 
reported a history of polio as a child, but this history was 
"somewhat confusing" and it was "not entirely clear what 
happened at the time."  However, recent electrodiagnostic 
studies (electromyogram (EMG)) had revealed abnormalities 
(reduced interference pattern and recruitment, and very large 
motor action potentials) that were consistent with a prior 
history of polio.  Dr. Silver stated that this was a fairly 
objective test that really could not be interpreted in any 
other manner given the veteran's history.  She also opined 
that it was more likely than not that the veteran's military 
service and associated physical activities, soon following 
his motorcycle injury, had exacerbated his post polio 
syndrome.  Dr. Silver also associated the veteran's joint 
aches and pains with his post polio syndrome.

At the veteran's hearing before the Board in September 2004, 
he testified the his current symptoms of muscle 
pain/weakness, shortness of breath, numbness in his 
extremities, and loss of balance were all related to his post 
polio syndrome.  He acknowledged that these symptoms started 
20 to 30 years after his separation from the military.  The 
veteran submitted additional medical articles discussing the 
effects of post polio syndrome, as well as excerpts from a 
book entitled Post-Polio Syndrome authored by Julie Silver, 
M.D.  These articles noted that over use of musculature 
affected by polio would lead to post polio syndrome.  The 
post polio syndrome may not manifest itself until decades 
after the polio symptoms had stabilized.

In August 2005, an opinion was obtained from a VA physician, 
in which he concluded that, "It was as likely as not that 
the current syndrome and joint disease had its onset before 
the military but probably was exacerbated by the military and 
this post polio syndrome."  (emphasis added).  He went on to 
state, "I believe that the pre-existing history of polio and 
weakness of the arm and leg probably did exacerbate [h]is 
joint disease and his post polio syndrome."

Thereafter, the Board requested a medical expert opinion from 
VHA, outlining the above-noted evidence for the doctor's 
consideration.  In a written report dated in June 2007, the 
VHA doctor initially noted his review of pertinent documents 
and his reliance on the very rigid and extensive criteria for 
the disease of post polio syndrome found in a textbook 
entitled Neurology in Clinical Practice, Second Edition, 
1996, page 1839.  These criteria were then set forth as 
follows:

1.  Documented past history of acute 
paralytic poliomyelitis.  

2.  Incomplete to fairly complete 
neurological and functional recovery.

3.  A period of neurological and 
functional stability of at least 15 
years' duration.

4.  Documented new onset muscle 
weakness, atrophy or both in an 
asymmetric distribution in previously 
involved, uninvolved muscles or both, 
usually with unaccustomed fatigue.

5.  Electrophysiological evidence of 
acute denervation superimposed on 
chronic deneravation-reinnervation.

6.  No other etiology demonstrated for 
above symptoms and signs.

The VHA doctor then noted that it was the veteran's 
contention that significant orthopedic problems that he was 
experiencing now involving mainly the right hip and knees 
were related to post polio syndrome. 

Turning to the list of criteria, the VHA doctor initially 
acknowledged that there was a documented past history of 
acute paralytic poliomyelitis.  The veteran stated that he 
acquired polio at approximately the age of 11 in 1955-1956 in 
Massachusetts.  The VHA doctor further noted that it involved 
both legs and some difficulty with breathing, and that there 
was mentioned in a letter by Dr. Silver that there were three 
other children in his neighborhood that obtained this 
disease.  Although there was no definite documentation that 
he had polio in his chart, the VHA doctor believed that the 
veteran probably did have polio in 1955 or 1956.  The VHA 
doctor commented that this was the time of the last epidemic 
of polio in the United States in the Northeast.  Therefore, 
the VHA doctor found that the veteran satisfied the first 
criterion.

As for the second criterion of incomplete to fairly complete 
neurological and functional recovery, in light of the fact 
that he recovered to the point that he was able to be 
inducted into the military and pass their physical in 1965, 
the VHA doctor found that the veteran also fulfilled 
criterion number 2.  

With respect to the third criterion of a period of 
neurological and functional stability of at least 15 years' 
duration, the VHA doctor noted that the veteran began 
complaining of the orthopedic problems in the right hip and 
right knee in approximately 1997 to the VA system and stated 
that he had had the symptoms for 8-10 years.  Therefore, the 
VHA doctor concluded that this would have meant a period of 
functional and neurological stability for approximately 30 
years, and that the third criterion was therefore fulfilled.

As for the fourth criterion of documented new onset muscle 
weakness, atrophy or both in an asymmetric distribution in 
previously involved, uninvolved muscles or both, usually with 
unaccustomed fatigue, the VHA doctor noted that the veteran's 
main complaint was actually pain in the knee and hip on the 
right and pain in the left knee consistent with orthopedic 
problems.  However, there was also a complaint of some 
weakness and some difficulty breathing, and the weakness was 
in the legs, so the veteran did have the symptoms of new 
onset weakness.  However, in evaluations done on September 
26, 1997 and on September 24, 1997, there was no documented 
weakness of the muscles.  In addition, in an evaluation done 
on August 18, 2005, there was no muscle atrophy anywhere and 
revealed motor strength in the right arm that was 
approximately 4/5 and in the right leg that was approximately 
4/5.  The VHA doctor commented that this was accompanied by 
severe pain, so it was unclear whether this was true 
weakness.  The left leg was felt to have normal strength as 
was the left arm.  Reflexes were also normal and at no time 
was muscle atrophy or fasciculations noted.  Therefore, 
although the veteran had symptoms of weakness, at no time was 
muscle atrophy noted, and muscle weakness was noted only in 
2005 in the setting pf severe joint pain, and therefore, this 
criterion was found to be only questionably fulfilled.

With respect to the fifth criterion of electrophysiological 
(EMG) evidence of acute denervation superimposed on chronic 
denervation-reinnervation, the VHA doctor noted that this 
criterion was basically based on one EMG study done on 
February 27, 2002 by Dr. Silver.  The only medical report on 
this was that the veteran had "some very large motor unit 
action potentials especially in the left leg consistent with 
old polio."  The VHA doctor noted that Dr. Silver did not 
really specify what other extremities were in fact tested, 
and she did not state that the veteran had any evidence of 
acute denervation.  The very large motor unit potentials were 
simply found to be consistent with old or chronic denervation 
(reinnervation) findings.  It was also of concern to the VHA 
doctor that the veteran's most prominent findings were in a 
leg that had never been noted to have any atrophy or weakness 
on any examination, so it was difficult to know if these 
findings were clinically significant for the post polio 
syndrome.  Therefore, because the veteran did not have EMG 
evidence of acute (ongoing) denervation, the VHA doctor found 
that he did not fulfill criterion number 5 for post polio 
syndrome.

Finally, turning to the last criterion of no other etiology 
demonstrated for above symptoms and signs, the VHA doctor 
believed that the veteran's complaint of significant 
orthopedic problems involving the right hip, right knee, and 
left knee were probably more related to post-traumatic 
arthritis.  He noted that the veteran did give a history of 
being in a motorcycle accident in 1965 in which he sustained 
significant trauma to the right knee and hip.  When the 
veteran was examined on September 24, 1997, he was 
complaining of right hip and right knee pain at that time, 
and X-rays of the right hip showed an old fracture of the 
right acetabulum near the right hip.  MRI scan also showed 
degenerative knee changes on the right, and surgery improved 
this condition.  The VHA doctor believed that the old 
fracture of the right acetabulum indicated that the veteran 
had a rather significant injury to that right hip in the 
motorcycle accident in 1965.  The veteran then went on to 
spend two years in the service as a "computer repairman."  
Although the veteran indicated that he repaired missiles and 
tanks that could have involved some physical activity, he 
never described any other injuries to his extremities.  The 
VHA doctor also noted that when the veteran left the service, 
he worked in both the music business and doing "rough 
carpentry" on the weekends, so he did have some fairly 
demanding physical activity for many years after he left the 
service.  Taking all of this into consideration, the VHA 
doctor believed that the veteran's complaints of right hip 
and right knee orthopedic problems were much more related to 
a significant motorcycle accident in 1965 followed by a 
lifetime of wear and tear and using those joints in his job 
rather than the post polio syndrome.  Therefore, the VHA 
doctor concluded that the veteran also did not fulfill 
criterion number 6 for the diagnosis of post polio syndrome.  

It was the opinion of the VHA doctor, with the information 
that he had available, that the veteran did not fulfill the 
diagnostic criteria for post polio syndrome.  He further 
commented that he also did not believe that he could invoke 
post polio syndrome as the cause of his main complaints of 
orthopedic problems of his right hip and both knees.  
Therefore, he did not feel it was necessary to offer opinions 
as to whether or not the veteran's problem predated his 
service or that his increase in "neuromuscular" problems 
was related to the post polio syndrome.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. § 3.307, 
3.309 (2007).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime veterans also applies to peacetime 
veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any veteran who serviced in the active . . . naval . 
. . service after December 31, 1946."  38 U.S.C.A. § 1137 
(West 2002).  The veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . naval . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2007).  "[A]n increase in disability must consist of 
worsening of the enduring disabilty . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

VAOPGCPREC 3-2003 18.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2007); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted). 

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2007), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

Turning first to the issue of entitlement to service 
connection for post-polio syndrome, the Board first notes 
that the veteran's claim was originally and continues to be 
identified as a claim for service connection for post-polio 
syndrome, and the June 2007 VHA doctor has concluded that the 
veteran does not meet the criteria for this syndrome.  As 
explained further below, the evidence is against the 
existence of this disability.  Therefore, as the Board has 
determined that the veteran has failed to meet the essential 
element of a current disability, there is no basis for the 
Board to consider whether this disorder was aggravated by 
active service.  

In reviewing the evidence as to this claim, there is no 
evidence of post-polio syndrome in the veteran's service 
medical records.  There is a notation of an area of decreased 
sensation laterally over the 5th toe on the right side of the 
left foot at the time of his entrance examination and the 
veteran's report of a history of being "lame" in the left 
foot for four years, but there is no indication that this 
problem is associated with a history of polio and/or as a 
symptom of post-polio syndrome.  

A VA outpatient record of March 1990 reflects that the 
veteran reported a history of pulmonary polio at age 12 and 
significant "atopy" as a child, but there was no diagnosis of 
post-polio syndrome or other current disability attributable 
to a history of polio.  Similarly, while a VA general medical 
examination from September 1997 also noted a reported history 
of polio as a child, the veteran denied any residual 
peripheral motor deficits.  He did claim that his polio 
residuals included delayed puberty, a decreased breathing 
capacity, and the fact he is shorter than the rest of his 
family.  However, the diagnosis was simply arthritis of the 
hip and knees, and a history of polio as a child.  

In addition, while Dr. Silver noted that there were 
electrodiagnostic results in February 2002, especially in the 
left leg, that were consistent with old polio, that the 
veteran had "some other late effects of polio," and that 
his complaints of joint aches and pains were consistent with 
a history of polio, she concluded that the veteran had post-
polio syndrome without indicating the criteria for this 
disorder or how the veteran satisfied the criteria for this 
disability or any other disability she believed was related 
to his history of polio as a child.  The August 2005 VA 
neurological examiner also determined that the veteran had 
post-polio syndrome, but apparently did so based solely on 
the fact that the veteran demonstrated weakness of his right 
upper arm and leg that was consistent with post-polio 
syndrome, and offered no explanation for the conclusion that 
post-polio syndrome pre-existed service.

On the other hand, the June 2007 VHA doctor reviewed the 
specific criteria applicable to post-polio syndrome, and 
addressed all of the evidence for and against each criterion.  
Most notably, although the VHA doctor conceded that the 
veteran likely had polio as a child, experienced a fairly 
complete recovery, was thereafter asymptomatic for 
approximately 30 years, and arguably met the criterion of 
muscle weakness, he found that there was no evidence of acute 
denervation superimposed on chronic denervation-
reinnervation, and that the veteran's symptoms and signs were 
more probably related to post-traumatic arthritis.  The VHA 
doctor further explained that the evidence showed that the 
veteran had sustained significant trauma to the right hip and 
knee as a result of a pre-service motorcycle accident in 
1965, which was supported by MRI findings.  The VHA doctor 
then specifically concluded that the veteran did not meet the 
criteria for post-polio syndrome, and that he did not believe 
the veteran could invoke this disorder as the cause of his 
main complaints of orthopedic problems of his right hip and 
knees. 

Since the June 2007 VHA doctor, after reviewing the claims 
folder, offered the most complete and thorough explanation as 
to how the veteran did not meet all of the criteria for post-
polio syndrome, his opinion if found to be the most 
persuasive.  Neither the opinion from Dr. Silver nor the 
opinion from the August 2005 VA examiner provided a 
discussion of all of the criteria for post-polio syndrome, 
and there is no indication that Dr. Silver reviewed the 
veteran's claims folder.  As noted above, the veteran was 
asked to provide a release so that VA could obtain a 
clarifying opinion from Dr. Silver as well as copies of the 
diagnostic testing conducted in 2002, but he did not respond.

In sum, the Board finds that the June 2007 VHA doctor's 
opinion is the most persuasive and probative evidence with 
respect to the existence of post-polio syndrome, and that a 
preponderance of the evidence is therefore against 
entitlement to service connection for post-polio syndrome.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)

With respect to the claim for service connection for DJD of 
the right hip and knees, the veteran was accepted and 
enrolled in service with the notations that he had an area of 
decreased sensation on the left foot, and a history of being 
involved in a motorcycle accident in July 1965, but no 
indication of DJD or other complaints or disability with 
respect to the right hip or knees.  There was no notation of 
any disability of the right hip or knees.  Therefore, the 
veteran is presumed sound on entrance as to the right hip and 
knees.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).

The August 2005 VA neurological examiner stated that, "it is 
as likely as not that the . . . joint disease had its onset 
before the military."  This opinion does not clearly and 
unmistakably show that DJD existed before service.  Again, 
the word "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted).  The phrasing of the VA examiner's 
opinion, i.e., "as likely as not," merely places the 
evidence in equipoise as to this matter, and does not 
undebatably show that DJD existed prior to service.  

Dr. Silver did not offer an opinion regarding whether 
disability of the right hip and knees preexisted service.  
She essentially believes that joint pain is connected to 
service by post-polio syndrome and not independent of that 
theory.  Therefore, the Board finds that the veteran's DJD of 
the right hip and knees did not clearly and unmistakably 
preexist service, and that the presumption of soundness is 
therefore not rebutted as to this disability.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

As there are diagnoses of DJD of the right hip and knees, the 
Board will concede the existence of DJD in these joints.  The 
Board further finds that the veteran's statements regarding 
the fact that he experienced pain in his right hip and knees 
during service are credible and sufficient to establish that 
he experienced such pain to these areas of his body during 
service.

In this case, however, there is no record of any finding of 
DJD during service or after service until May 1995, and there 
is no competent medical evidence linking the veteran's DJD of 
the right hip and knees to any in-service disease or injury.  
To the contrary, the VHA doctor traced the course of the 
veteran's right hip and knee disorders from before service to 
the present and believed that the veteran's complaints of 
significant orthopedic problems involving the right hip, 
right knee, and left knee were related to post-traumatic 
arthritis, noting that the veteran gave a history of being in 
a motorcycle accident in 1965 in which he sustained 
significant trauma to the right knee and hip.  The VHA doctor 
also noted that although the veteran indicated that he 
repaired missiles and tanks that could have involved some 
physical activity, he never described any other injuries to 
his extremities, and that when the veteran left the service, 
he worked in both the music business and doing "rough 
carpentry" on the weekends, and taking all of this into 
consideration, the veteran's complaints of right hip and 
right knee orthopedic problems were related to a significant 
motorcycle accident in 1965 followed by a lifetime of wear 
and tear and using those joints.

In summary, the June 2007 VHA doctor concluded that the 
veteran's DJD of the right hip and knees was related to a 
significant motorcycle accident in 1965 (prior to service) 
followed by a lifetime of wear and tear.  There is no 
competent medical evidence of record showing the presence of 
degenerative joint disease during service or within the first 
post-service year.  DJD was first diagnosed in 1995, more 
than 25 years following the veteran's separation from 
service.  There is no competent medical evidence of record 
relating the veteran's DJD of the right hip and knees to any 
in-service disease or injury.

The statements of the veteran that seek to link current 
relevant symptoms or diagnoses to active military service are 
of minimal or no weight as it has been held that lay 
assertions with respect to issues of medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board recognizes that the veteran has also proffered 
medical articles in support of the claims, but articles that 
generally address the relationship between certain symptoms 
and diseases or injuries without supporting competent medical 
opinion are of minimal probative value.

As the preponderance of the evidence is against both of the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002).  
Entitlement to service connection for post-polio syndrome and 
DJD of the right hip and knees is not warranted.


ORDER

Entitlement to service connection for post-polio syndrome is 
denied.

Entitlement to service connection for DJD of the right hip 
and knees is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


